UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6249


VONCILLE O. STUKES,

                   Plaintiff - Appellant,

             v.

MICHAEL CHERTOFF,      Secretary,    U.S.   Department    of   Homeland
Security,

                   Defendant – Appellee,

             and

RICHARD H. GOTTLIEB, Officer In Charge; JUDY T. FERGUSON,
Supervisor   Immigration Officer; ROSEMARY  L.  MELVILLE,
District Director,

                   Defendants.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:06-cv-00316-MR-CH)


Submitted:    September 10, 2009               Decided:    October 1, 2009


Before MICHAEL, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Voncille O. Stukes, Appellant Pro Se. Paul Bradford Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Voncille O. Stukes appeals the district court’s orders

granting summary judgment in favor of the Appellee on Stukes’

claims of race and disability discrimination and retaliation,

and denying reconsideration of that order.                With respect to the

district     court’s   order      denying    reconsideration,        Stukes    has

failed to challenge that order on appeal and, therefore, has

forfeited    appellate    review    of    that   order.     See   4th   Cir.    R.

34(b).      With   respect   to   the    district    court’s   order    granting

summary judgment in favor of the Appellee, we have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                 Stukes v. Chertoff,

No. 3:06-cv-00316-MR-CH (W.D.N.C. Dec. 9, 2008).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials   before    the    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         3